Citation Nr: 9904894	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  96-05 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, claimed as due to the veteran's service-connected 
abdominal hysterectomy with salpingo-oophorectomy, bilateral 
and/or her salpingitis.   

2.  Entitlement to service connection for a low back 
disability, claimed as due to the veteran's service-connected 
abdominal hysterectomy with salpingo-oophorectomy, bilateral 
and/or her salpingitis.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to December 1958.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from an 
October 1995 rating action with which the veteran disagreed 
in January 1996.  A statement of the case was issued later 
that month, and the veteran perfected her appeal in March 
1996, when the RO received from her a VA Form 9 (Appeal to 
Board of Veterans Appeals).  

In addition to the foregoing, the Board observes that in the 
veteran's substantive appeal, and in an October 1998 
statement from her representative, it appears that an attempt 
is being made to raise a claim for entitlement to an 
increased rating for the veteran's service connected 
disabilities and a total rating for compensation based on 
individual unemployability.  That issue, however, has not 
been developed on appeal, and therefore is not properly 
before the Board at this time.  In view of that, and since it 
is not inextricably intertwined with the issues on appeal, it 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

The veteran's allegation that she has a psychiatric 
disability, or a low back disability due to her service-
connected abdominal hysterectomy with salpingo-oophorectomy, 
bilateral and/or her service-connected salpingitis, is not 
supported by any medical evidence that would render the claim 
for service connection for those disabilities plausible under 
the law.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a psychiatric disability, claimed as 
due to her service-connected abdominal hysterectomy with 
salpingo-oophorectomy, bilateral and/or her service-connected 
salpingitis.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for a low back disability, claimed as due 
to her service-connected abdominal hysterectomy with 
salpingo-oophorectomy, bilateral and/or her service-connected 
salpingitis.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regarding the veteran's appeal, the threshold question to be 
answered is whether she has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If she has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Veterans Appeals which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well-
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a link 
or a connection) between the in-service injury or aggravation 
and the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 
Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Furthermore, 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (1998).  That notwithstanding, 
the veteran remains obligated, as an initial matter, to 
present evidence of a well-grounded claim in this regard.  
See Reiber v. Brown, 7 Vet.App. 513, 516 (1995), holding that 
"[a] claim for secondary service connection, like all 
claims, must be well grounded."

The veteran contends that she has developed a psychiatric 
disability and a low back disability due to her service-
connected gynecological disorders.  With respect to this 
contention, it must be observed, as an initial matter, that 
the veteran is service connected for abdominal hysterectomy 
with salpingo-oophorectomy, bilateral, which is evaluated as 
50 percent disabling, and for salpingitis, with is assigned a 
noncompensable evaluation.  

In view of the veteran's contentions, the Board has 
undertaken a careful review of the veteran's medical history.  
The records reviewed have included the veteran's service 
medical records, as well as her post-service medical records 
dating from the late 1950's to the present.  The veteran's 
service medical records do not show any complaints or 
diagnosis of any low back disability.  They do show, however, 
that following one of a number of hospitalizations for vague 
abdominal complaints, the veteran was observed in February 
1958 to be actively hallucinating.  Although it was noted 
that the veteran had been prescribed narcotics, which 
evidently was considered an explanation for her behavior, a 
psychiatric consultation was nevertheless obtained.  The 
report from this consultation revealed that the veteran had 
many deep seated problems dealing with feelings of 
insecurity, inadequacy, as well as racial and sexual 
identification.  It was thought that her concern with somatic 
complaints might be a defense against an overt psychotic 
process, and a diagnosis of chronic moderate hypochondriacal 
reaction was entered.  The examiner also suggested that if 
the veteran's work performance was considered inadequate, she 
could be transferred to a hospital where a Clinical Board 
could be accomplished.  She was, however, considered 
competent.  A review of subsequent records reflects that no 
further treatment or action was taken with respect to these 
psychiatric findings, and indeed, the Physical Evaluation 
Board conducted in November 1958, in connection with her 
discharge from service due to other disabilities, did not 
reveal any pertinent findings regarding any psychiatric 
disorder.  (The Physical Evaluation Board addressed those 
disabilities which were subsequently service connected.)  

The post service medical records associated with the claims 
file do not show any complaints or findings relating to any 
psychiatric disorder until several decades later.  The 
earliest such records are dated in 1985.  These show that the 
veteran was treated for an anxiety disorder, and an acute 
paranoid disorder.  (These records also contain mention of an 
episode of treatment in 1978 for paranoid behavior, although 
these specific (1978) records have not been associated with 
the file.)  Subsequently dated records from the 1990's reveal 
more regular treatment for a paranoid disorder, as well as 
post traumatic stress disorder.  (The latter disability was 
related to an explosion and fire in 1972, rather than any 
service event.)  Significantly, however, none of these post 
service records show treatment for any hypochondriacal 
reaction, or that any of the psychiatric treatment currently 
provided was related to a hypochondriacal reaction, or 
service, or any of the veteran's service connected 
disabilities.  

With respect to low back complaints, the post service medical 
records do not show the presence of any disability related to 
the low back until 1985, more than 25 years after the 
veteran's service.  At that time, a CT scan showed right 
lateral stenosis at L4-5, secondary to facet joint 
arthropathy.  More recent records dated in the 1990's show 
ongoing complaints of low back pain, but like the records 
related to the treatment of the veteran's psychiatric 
condition, they do not show that any medical professional 
considered the back complaints to be related to service in 
general, or more particularly, to either abdominal 
hysterectomy with salpingo-oophorectomy, bilateral or 
salpingitis.  

In this case, the issue before the Board is whether the 
disabilities for which service connection is claimed, are 
secondary to the veteran's service connected disorders.  In 
this regard, the record reflects that the veteran is the only 
person who has related any current psychiatric disability or 
low back disability to her service connected disabilities.  
She, however has not shown that she has the professional 
expertise necessary to provide meaningful evidence regarding 
the cause of any medical condition.  See Bostain v. West, 
11 Vet.App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998).  See also Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

Since there is no medical or otherwise competent evidence 
linking any current psychiatric disability or low back 
disability to the veteran's service-connected abdominal 
hysterectomy with salpingo-oophorectomy, bilateral and/or her 
service-connected salpingitis, there is no basis upon which 
to find that her claim for service connection for psychiatric 
and low back disabilities, claimed as secondary to her 
service connected disorders, are well grounded.

In the absence of well grounded claims, there is no duty to 
assist the veteran further in their development, see Grivois 
v. Brown, 6 Vet.App. 136 (1994) and, if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  Accordingly, as 
claims that are not well grounded do not present a question 
of fact or law over which the Board has jurisdiction, the 
claims for service connection for a psychiatric disability, 
and a low back disability claimed as due to the veteran's 
service-connected abdominal hysterectomy with salpingo-
oophorectomy, bilateral and/or her salpingitis, must be 
denied.  


ORDER

Service connection for a psychiatric disability, claimed as 
due to the veteran's service-connected abdominal hysterectomy 
with salpingo-oophorectomy, bilateral and/or her service-
connected salpingitis, is denied.  

Service connection for, a low back disability, claimed as due 
to the veteran's service-connected abdominal hysterectomy 
with salpingo-oophorectomy, bilateral and/or her service-
connected salpingitis is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

